Citation Nr: 0843225	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-07 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for peripheral vascular 
disease, lower extremities, to include as secondary to 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1967 to January 
1969.

These claims come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently service connected for diabetes 
mellitus, evaluated at 20 percent disabling.  The veteran is 
claiming service connection for coronary artery disease, and 
peripheral vascular disease, both to include as secondary to 
his service connected diabetes mellitus.

I.  Coronary artery disease

The veteran was afforded a VA examination in May 2004 based 
on his claim for service connection for diabetes mellitus; 
however the claims file was not made available to the 
examiner.  The examiner noted that the veteran's diabetes 
began when the veteran was 52-years old, which places onset 
in roughly 1999.  In his comments following diagnosis, the 
examiner notes that that the veteran's cardiac problem is 
likely secondary to his diabetes mellitus with the coronary 
artery bypass grafting in the past.  The examiner's only 
diagnosis from the VA examination is of diabetes mellitus.

In August 2004 the veteran was afforded a second VA 
examination, in which the examiner was asked to render an 
opinion on whether the veteran's coronary artery disease "is 
due to diabetes."  The examiner noted that the veteran's 
coronary artery disease was diagnosed in 1998, and that his 
diabetes was diagnosed in 2001.  The examiner diagnosed the 
veteran with coronary artery disease and diabetes mellitus.  
The examiner also stated that it is less likely than not that 
the veteran's coronary artery disease is due to his diabetes 
mellitus considering the coronary artery disease preceded the 
diabetes mellitus.  The examiner did not address whether the 
veteran's diabetes mellitus aggravated his coronary artery 
disease.  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show: 
(1) that a current disability exists; and (2) that the 
current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

Private treatment records from the veteran's family practice 
first note the veteran may have adult onset diabetes mellitus 
in August 2001; however the statement on that record is that 
diabetes mellitus is "nearly diagnosed."  On remand the 
veteran should be afforded a VA examination, with review of 
the claims file, for an opinion on the likelihood of the 
veteran's coronary artery disease being aggravated by his 
diabetes mellitus.

II. Peripheral vascular disease

The veteran additionally claims service connection for 
peripheral vascular disease of the lower extremities, which 
was originally claimed as poor circulation to both legs, 
secondary to his service-connected diabetes mellitus.  The 
veteran provided evidence from a private physician, S.M.N., 
MD, who noted in April 2004 that the veteran has 
claudication.  Following this diagnosis was a note to "check 
bilateral arterial studies;" however, the claims file does 
not appear to contain a follow up to this comment.  

The veteran was evaluated in a May 2004 VA examination for 
diabetes mellitus and complications.  During this examination 
it was noted that the veteran had "vascular symptoms," and 
that he had claudication as a part of his "diabetic vascular 
difficulty."  The examiner also noted that the veteran had 
venous stasis in his lower extremities.  However, the 
examiner did not diagnose the veteran with peripheral 
vascular disease during this examination.  

In light of the foregoing findings, the Board finds that the 
veteran should be afforded another VA examination that 
specifically addresses whether the veteran suffers from 
peripheral vascular disease which is related to his service-
connected diabetes mellitus. 

Finally, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, on remand corrective notice 
should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated him for coronary 
artery disease and/or peripheral vascular 
disease since July 2005.  After securing 
the necessary release, the RO/AMC should 
obtain these records.

3.  Once the above has been completed to 
the extent possible, schedule the veteran 
for a VA examination to be conducted by a 
physician.  The claims file must be 
provided to and be reviewed by the 
examiner in conjunction with the appeal.  
All indicated tests, including vascular 
studies, should be conducted if deemed 
necessary by the examiner to render the 
requested opinion.  The examiner should 
provide a rationale for any opinion given.

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to:

(A)  Whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran's coronary 
artery disease is aggravated 
(permanently worsened beyond the normal 
progress of the disorder) by the 
veteran's service-connected diabetes 
mellitus.  If the examiner finds that 
the veteran's coronary artery disease 
is aggravated by the service-connected 
condition, he/she should quantify the 
degree of aggravation, if possible.

(B)  Whether the veteran suffers from 
peripheral vascular disease, and if so, 
whether it is at least as likely as not 
(50 percent probability or greater) 
that the veteran's peripheral vascular 
disease was caused by or aggravated 
(permanently worsened beyond the normal 
progress of the disorder) by the 
veteran's service-connected diabetes 
mellitus.  If the examiner finds that 
the veteran's peripheral vascular 
disease is aggravated by the service-
connected condition, he/she should 
quantify the degree of aggravation, if 
possible.

4.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




